Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest an operation method comprising steps of receiving, from a system manufacturer, system test data for a plurality of electronic systems, each of the plurality of electronic systems comprising a plurality of electronic components;
determining a relationship between a set of electronic components from the plurality of electronic components and the electronic systems upon which the electronic components of the set of electronic components are assembled;
receiving, from a component manufacturer, manufacturing attributes including spatial data for the set of electronic components;
selecting a data subset from the system test data corresponding to a subgroup of the set of electronic components, wherein the subgroup comprises electronic components within an area defined on a substrate according to a spatial pattern and that is fewer than all of the set of electronic components on the substrate; and identifying an outlier relative to the data subset; and communicating information about the outlier to at least one of the system manufacturer or the component manufacturer (claims 1 & 12).


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827